Scarborough Variable Annuity Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 Supplement Dated June 1, 2010, To Prospectus Dated May 1, 2010 Effective April 30, 2010, the following Underlying Fund is changed its name. All references to the former name in the Prospectus dated May1, 2010, are hereby changed to reflect the new name: Former Name New Name Goldman Sachs VIT Capital Growth Goldman Sachs VIT Strategic Growth Please Retain This Supplement For Future Reference
